Case 1:19-cr-00507-PAB Document 179 Filed 06/19/20 USDC Colorado Page 1 of 16




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

 Criminal Case No. 19-cr-00507-PAB

 UNITED STATES OF AMERICA,

        Plaintiff,

 v.

 JOSHUA DAVID GESS,


        Defendant.


                   UNITED STATES’ RESPONSE TO DEFENDANT’S
               MOTION TO RECONSIDER PRETRIAL DETENTION ORDER


        The United States of America hereby responds to defendant’s Motion to

 Reconsider Pretrial Detention Order Pursuant to 18 U.S.C. § 3142(f)(2) and (i) (doc.

 152), filed April 22, 2020, together with the supplement to the motion (doc. 174), filed

 June 16, 2020.

        The defendant argues that there is new material information to justify reopening

 detention, citing the pandemic itself, his personal risk from it, positive cases at FDC

 Englewood, other medical problems, the superseding indictment, and the fact that there

 is no longer a state parole hold request with the U.S. Marshal Service. However, none

 of this information is material to the question at issue for detention—whether any

 conditions of release can reasonably assure the appearance of the defendant and the

 safety of others in the community. Neither do these reasons constitute compelling

 reasons for temporary release under 18 U.S.C. §3142(i). Most importantly, detention is

 proper because a consideration of the factors set forth in 18 U.S.C. § 3142(g) show that


                                              1
Case 1:19-cr-00507-PAB Document 179 Filed 06/19/20 USDC Colorado Page 2 of 16




 continued detention is the only way reasonably to assure the defendant’s appearance

 and the safety of the community. Accordingly, the United States respectfully requests

 that the Court deny the defendant’s motion, without the need for a hearing on the

 matter.

                                      BACKGROUND

        The defendant was indicted on December 5, 2019. He was charged with three

 counts: being a felon in possession of a firearm contrary to 18 U.S.C. § 922(g)(1);

 possessing with intent to distribute 50 grams of a mixture containing methamphetamine

 contrary to 21 U.S.C. § 841(a)(1) and (b)(1)(B); and possession of a firearm in

 furtherance of a drug trafficking crime contrary to 18 U.S.C. § 924(c)(1)(A)(i). (Doc. 1.)

 At his detention hearing this Court found that no conditions existed that could

 reasonably assure the defendant’s appearance or the safety of the community. (Doc.

 11.) A superseding indictment was returned on January 23, 2020, with the sole

 difference from the first indictment being a change from 50 grams of mixture to 5 grams

 of pure methamphetamine, under the same subsection. (Doc. 86.) On January 29,

 2020, the defendant filed a notice of disposition, which is still pending. (Doc. 110.)

                                        ARGUMENT

 I.     The defendant has not established new material information to justify
        reopening the issue of detention.

        A.     Legal Standard

        A detention hearing may be reopened “if the judicial officer finds that information

 exists that was not known to the movant at the time of the hearing and that has a

 material bearing on the issue whether there are conditions of release that will

 reasonably assure the appearance of such person as required and the safety of any


                                              2
Case 1:19-cr-00507-PAB Document 179 Filed 06/19/20 USDC Colorado Page 3 of 16




 other person and the community.” 18 U.S.C. § 3142(f). Reconsideration of a detention

 order is permissible “only when there is new information that would materially influence

 the judgment about whether there are conditions of release which will reasonably

 assure that the defendant will not flee and poses no danger to any other person or the

 community.” United States v. Cisneros, 328 F.3d 610, 614 (10th Cir. 2003) (emphasis

 added).

        B.     New information related to COVID-19 is not material.

        Neither the current pandemic, nor any particular risk factors of the defendant, are

 material to the issue of detention, and therefore are not a proper basis for reopening

 detention. “A defendant’s concerns that he is facing heightened COVID-19 risks while

 incarcerated do not typically factor into a § 3142(f) analysis because the risk of harm to

 the defendant does not usually bear on whether the court can fashion conditions of

 release that will reasonably assure that the defendant is not a risk of nonappearance or

 a risk of harm to any others or the community.” United States v. Calvert, 2020 WL

 1847754, at *2 (D.Kan. April 13, 2020) (citing United States v. Clark, 2020 WL 1446895,

 at *3 (D.Kan. March 25, 2020)); see also United States v. Bracey, 2020 WL 1809187, at

 *3 (D.Minn. April 9, 2020) (denying motion to reopen detention under § 3142(f) based

 on defendant’s COVID-19 concerns); United States v. Hanson, 2020 WL 1685912, at *2

 (D.Mont. April 7, 2020) (same); United States v. Graham, 2020 WL 1685912, at *5

 (D.Minn. April 7, 2020) (same); United States v. Knight, 2020 WL 1676959, at *5

 (D.Nev. April 6, 2020) (same).

        Even if such risks to the defendant were material, the defendant has not

 established any significance of those risks, or that they would be mitigated by release.



                                              3
Case 1:19-cr-00507-PAB Document 179 Filed 06/19/20 USDC Colorado Page 4 of 16




               i.     The Bureau of Prisons has instituted procedures to mitigate
                      the risks of COVID-19

        BOP has taken aggressive steps to protect inmates’ health and to keep COVID-

 19 out of its facilities. “[M]aintaining safety and security of BOP institutions is [BOP’s]

 highest priority.” Updates to BOP COVID-19 Action Plan: Inmate Movement (March 19,

 2020), available at https://www.bop.gov/resources/news/20200319_covid19_update.jsp.

        BOP has longstanding procedures for managing the threat of infectious disease,

 including protocols relevant to a variety of potential infections and pandemics. See, e.g.,

 BOP Program Statement No. 6190.04, Infectious Disease Management (June 3, 2014),

 available at https://www.bop.gov/policy/progstat/6190_004.pdf; BOP Health Services

 Division, Pandemic Influenza Plan (October 2012), available at

 https://www.bop.gov/resources/pdfs/pan_flu_module_1.pdf.

        BOP began planning for COVID-19 in January 2020, when it began developing

 policies in consultation with the Centers for Disease Control. See BOP COVID-19

 Action Plan: Agency-Wide Modified Operations (March 13, 2020) (“BOP Action Plan”),

 available at https://www.bop.gov/resources/news/20200313_covid-19.jsp; see generally

 BOP COVID-19 Coronavirus (updated regularly), available at

 https://www.bop.gov/coronavirus/index.jsp.

        In mid-March, BOP implemented an action plan to “mitigate the spread of

 COVID-19” in prisons, for the protection of both inmates and staff. See BOP Action

 Plan. Screening procedures are in place, visits have been restricted, and inmate

 movement is being reduced to help limit possible exposure in BOP facilities. Id.

 Individual facilities have adopted “modified operations,” including staggered meal and

 recreation times, to promote social distancing. Id.


                                               4
Case 1:19-cr-00507-PAB Document 179 Filed 06/19/20 USDC Colorado Page 5 of 16




               ii.    BOP procedures at FDC Englewood have been and continue to
                      be effective in protecting inmates from COVID-19.

        In the defendant’s supplement, he cites information from the USMS that there are

 four inmates at FDC Englewood who have tested positive for COVID-19, in order to

 support his original contention that “the disease reaching the FDC is a matter of when,

 not if.” (Doc. 152 at 4.) However, no outbreak has taken place. According to USMS

 information, the four inmates who tested positive where recent transportees from other

 states, and pursuant to protocol were immediately isolated and tested when they arrived

 at FDC Englewood. Since their positive tests, they continue to be quarantined. During

 the last few months of pandemic, the Englewood complex has had only one other

 positive test, in a staff member.

        The defendant does not provide any reasons for why he expects to be more safe

 from COVID-19 in public, where risks of infection remain significant, than at FDC

 Englewood.

               iii.   The defendant fails to demonstrate any elevated personal risk.

        The defendant also fails to provide any basis for the Court to find that he is at

 greater risk from COVID-19 than any other prisoners or the populace as a whole. While

 he discusses various medical problems, he only argues that his asthma presents a risk,

 and concedes that the others are “not a COVID-19 risk factor.” To support the idea that

 asthma places the defendant at particularly high risk from COVID-19, he refers to early

 guidance from the CDC which states simply that “People with moderate to severe

 asthma may be at higher risk of getting very sick from COVID-19.” See People Who

 Need to Take Extra Precautions, CENTERS FOR DISEASE CONTROL AND PREVENTION,

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/asthma.html (last


                                              5
Case 1:19-cr-00507-PAB Document 179 Filed 06/19/20 USDC Colorado Page 6 of 16




 visited June 19, 2020). However, according to some research, there does not appear to

 be evidence that asthma in fact increases risk from COVID-19,1 and there are even

 some early studies that indicate allergic asthma may in fact reduce the risk from

 COVID-19.2 Most notably, the American Academy of Allergy, Asthma and Immunology

 provides the following information on its public website:

                 The coronavirus disease 2019 (COVID-19) pandemic is scary for all
                 people, but for those with asthma there is great fear that they will
                 have a worse outcome or be more likely to get SARS-CoV-2 (the
                 virus that causes COVID-19). It is important to know that currently
                 there is no evidence of increased infection rates in those with
                 asthma. And although the Centers for Disease Control and
                 Prevention states that patients with moderate-severe asthma could
                 be at greater risk for more severe disease, there are no published
                 data to support this determination at this time. There has been one
                 report suggesting that asthma may increase the risk of
                 hospitalization from COVID-19 in 18-49 year old adults; however,
                 this is based on a small number of patients. [] And in the opposite
                 direction are data from New York where asthma was under-
                 represented (so protective) in those who died from COVID-19. [] It
                 is important to remember we are dealing with an evolving pandemic
                 and new information could change the situation in the future. . . . It
                 is worth noting that there are seasonal versions of coronaviruses
                 that have been shown to cause asthma exacerbations. The SARS-
                 CoV-2 virus (like SARS-CoV and MERS-CoV, the two other
                 pandemic coronaviruses) does not seem to cause asthma
                 exacerbations.

 AMERICAN ACADEMY OF ALLERGY, ASTHMA AND IMMUNOLOGY, COVID-19 and Asthma:

 What Patients Need to Know, https://www.aaaai.org/conditions-and-

 treatments/library/asthma-library/covid-asthma (citations omitted) (last visited June 19,

 2020). Accordingly, since the defendant has cited nothing more than the CDC


 1 See David M. G. Halpin, Rosa Faner, Oriol Sibila, Joan Ramon Badia, and Alvar Agusti, Do chronic
 respiratory diseases or their treatment affect the risk of SARS-CoV-2 invection, LANCET RESPIRATORY
 MEDICINE (April 3, 2020), https://www.thelancet.com/action/showPdf?pii=S2213-2600%2820%2930167-3
 2 See Gian Galassi, Asthma May Have Protective Mechanism in COVID-19, UNIVERSITY OF W ISCONSIN-

 MADISON SCHOOL OF MEDICINE AND PUBLIC HEALTH, https://www.med.wisc.edu/news-and-
 events/2020/april/allergies-asthma-may-reduce-covid-19-risk-/ (reporting results of a study published on
 April 22, 2020, in the Journal of Allergy and Clinical Immunology).

                                                    6
Case 1:19-cr-00507-PAB Document 179 Filed 06/19/20 USDC Colorado Page 7 of 16




 cautionary recommendations, he has not brought forward any sufficient basis for this

 Court to conclude he is at any higher risk from COVID-19 than anyone else in the

 general population.

        C.     The defendant’s other new information is not material.

               i.      Other medical condition

        The defendant further argues that his other medical concerns are new

 information that warrants reopening of detention. As to the other medical concerns, the

 defendant argues that a recommended colonoscopy has not been performed. Despite

 his contention that he is “not being treated by the BOP” (doc. 174 at 1), it appears that

 the colonoscopy is a precautionary follow-up to a previous procedure, not treatment for

 an ongoing medical condition. Additionally, that procedure was rescheduled in order to

 ensure the defendant’s safety from COVID-19, further evidence of the extreme caution

 and care that BOP is taking to ensure his and other detainees’ safety. Though the

 defendant cites one medical note saying that the colonoscopy was urgent, he also

 indicates that the more recent decision to delay the procedure was made because of a

 medical determination that it was in fact not urgent. Regardless, the medical condition

 and delay in performing a colonoscopy are not relevant facts to whether the defendant

 is a risk of non-appearance or a danger to the community, and thus are not material.

               ii.     Lifting of state parole hold

        Likewise, the existence of a state parole hold may have informed the defendant’s

 original decision of whether to contest detention, but the fact that it has been lifted is

 irrelevant to the question of whether the defendant would pose a risk of non-appearance

 or danger to the community. Such a hold would at best show some futility in contesting



                                               7
Case 1:19-cr-00507-PAB Document 179 Filed 06/19/20 USDC Colorado Page 8 of 16




 detention, as it would indicate the state’s intention to take the defendant into custody.

 But without such a hold, the detention analysis remains identical, and therefore this

 information is not material, and not a proper basis for reopening detention.

               iii.   Superseding Indictment

        The defendant points out that the United States obtained a superseding

 indictment after forensic testing confirmed that one of the substances thought to contain

 methamphetamine actually comprised a methamphetamine cutting agent called

 dimethyl sulfone. Dimethyl sulfone is a chemical sometimes used as a topical treatment

 for animals such as horses, and available at farm supply stores, with no other common

 licit uses. However, it is the most common cutting agent used by drug dealers for

 cutting methamphetamine, because it closely resembles methamphetamine. A cutting

 agent is added to pure methamphetamine in order to increase its volume, and thereby

 increase its value in street-level transactions. In other words, while the forensic testing

 revealed that the defendant possessed less pure methamphetamine than previously

 believed, it showed that he intended to cut the methamphetamine in order to distribute a

 lower purity mixture to others, thus increasing the strength of the evidence against him.

 Further, the superseding indictment contains precisely the same statutory penalties as

 the original indictment, including the existence of the statutory presumption of detention,

 and thus nothing changed regarding the Court’s factual finding of the lengthy sentence

 faced by the defendant. Therefore, the new information is not material to detention, and

 therefore not a basis for reopening detention.




                                              8
Case 1:19-cr-00507-PAB Document 179 Filed 06/19/20 USDC Colorado Page 9 of 16




 II.    Even were there new material information, the defendant should be
        detained under 18 U.S.C. § 3142.

        A.     Legal Standard

        The Court “shall order the detention” of the defendant pending trial if the Court

 finds that “no condition or combination of conditions will reasonably assure the

 appearance of the person as required and the safety of any other person and the

 community.” 18 U.S.C. § 3142(e)(1).

        Because the defendant is charged by Indictment with a violation of federal drug

 trafficking laws with a maximum prison term of ten years or more, and a violation of 18

 U.S.C. § 924(c), a presumption arises that no condition or combination of conditions will

 reasonably assure the appearance of the Defendant and the safety of the community.

 18 U.S.C. § 3142(e)(3)(A) and (B). Once the presumption is invoked, “the burden of

 production shifts to the defendant.” United States v. Holguin, 791 F.Supp.2d 1082, 1088

 (D. N.M. 2011). The burden of persuasion regarding risk-of-flight and danger to the

 community remains with the Government. United States v. Stricklin, 932 F.2d 1353,

 1354–55 (10th Cir. 1991). While a defendant’s burden of production is not heavy,

 “some evidence must be produced.” United States v. Villapudua-Quintero, 308 F. App'x

 272, 273 (10th Cir. 2009).

        The Government’s burden to show that there is no condition or combination of

 conditions will reasonably assure the safety of any other person and the community is

 “by clear and convincing evidence.” 18 U.S.C. § 3142(f)(2). As for risk of flight, the

 Government’s burden is preponderance of the evidence. United States v. Cisneros,

 328 F.3d 610, 616 (10th Cir. 2003). In making that determination, the Court shall

 consider the following factors: (1) the nature and circumstances of the offense charged;


                                              9
Case 1:19-cr-00507-PAB Document 179 Filed 06/19/20 USDC Colorado Page 10 of 16




 (2) the weight of the evidence against the Defendant; (3) the history and characteristics

 of the Defendant; and (4) the nature and seriousness of the danger to any person or the

 community. 18 U.S.C. § 3142(g).

 B.     Detention is necessary reasonable to ensure the appearance of the
        defendant and the safety of the community.

        The defendant offers no evidence to rebut the presumption of detention. His

 arguments relate primarily to reasons why he wants to be released. His only assertions

 regarding his risk of non-appearance and danger are a groundless assertion that the

 presence of COVID-19 in the community makes him less of a flight risk or danger; that

 he has been sober since being taken into custody; and that he does not have recent

 violent convictions. However, none of these facts have any affirmative force to carry the

 defendant’s burden of production.

        In fact, though the defendant characterizes it as “flight risk,” the real standard is

 risk of non-appearance. The defendant’s previous track record, which he does not

 rebut, contains no less than twenty failures to appear, along with two failures to pay

 fines, and three prior parole revocations. Additionally, the defendant was on parole

 when he committed the crimes that are the subject of the current prosecution.

 Accordingly, the defendant has shown that he has a long history of non-appearance and

 non-compliance with ordered conditions.

        With regard to danger to the community, while the defendant may not have

 recent convictions for assaults or other violent conduct, the instant case involves two

 firearms in the defendant’s room, close by his drug dealing materials, both loaded and

 with rounds in the chamber ready to fire. Further, drug dealing poses a significant

 danger to the community. “Danger to the community encompasses the danger that a


                                              10
Case 1:19-cr-00507-PAB Document 179 Filed 06/19/20 USDC Colorado Page 11 of 16




 defendant will continue to engage in felony drug trafficking activity.” United States v.

 Kelsey, 82 F. App'x 652, 653 (10th Cir. 2003) (unpublished) (citing United States v.

 Cook, 880 F.2d 1158, 1161 (10th Cir.1989)). The defendant has a long history of both

 drug dealing and drug using. While he has undergone the forced sobriety of detention,

 he offers nothing else to show that he would not resume his drug-related activities were

 he to be released. Instead, his record shows that even when under parole supervision

 the defendant violates his conditions, conceals his activities from his supervising

 officers, and engages in drug-related conduct. Therefore he is a danger to the

 community. With regard to his likelihood of conviction, he currently has a notice of

 disposition filed. The current charges impose a ten-year mandatory minimum prison

 sentence.

        Accordingly, no conditions or combination of conditions of release could

 reasonably assure the defendant’s appearance, or provide for the safety of the

 community.

 III.   The defendant has not established compelling reasons for purposes of 18
        U.S.C. § 3142(i).

        Title 18 U.S.C. § 3142(i) states, in part, that “[t]he judicial officer may, by

 subsequent order, permit the temporary release of the person . . . to the extent that the

 judicial officer determines such release to be necessary for preparation of the person’s

 defense or for another compelling reason.” Such relief is reserved for “extraordinary

 circumstances.” See United States v. Rebolla-Andino, 312 Fed. App’x 346, 348 (1st

 Cir. 2009). The defendant bears the burden to show a “compelling reason” for

 temporary release. See United States v. Dupree, 833 F.Supp.2d 241, 246 (E.D.N.Y.

 2011); see also United States v. Jeffries, 2011 WL 182867 at *4 (E.D.Tenn. Jan. 20,


                                               11
Case 1:19-cr-00507-PAB Document 179 Filed 06/19/20 USDC Colorado Page 12 of 16




 2011); United States v. Birbragher, 2008 WL 2246913 at *1-2 (N.D.Iowa May 28, 2008).

 “The standard imposed by the statute is one of necessity, not convenience.” United

 States v. Reese, 2012 WL 13081673 at *1 (D.N.M. 2012).

        Cases construing § 3142(i) generally “have rejected emergency motions for

 release of otherwise healthy and potentially violent defendants based solely on the

 generalized risks that COVID-19 admittedly creates for all members of our society.”

 United States v. Lee, No. 19-CR-298 (KBJ), 2020 WL 1541049, at *6 (D.D.C. Mar. 30,

 2020) (citing United States v. Cox, No. 19-cr-271, 2020 WL 1491180 (D. Nev. Mar. 27,

 2020)); United States v. Green, No. 19-cr-304, 2020 WL 1477679 (M.D. Fla. Mar. 26,

 2020); United States v. Steward, No. 20-cr-52, 2020 WL 1468005 (S.D.N.Y. Mar. 26,

 2020); United States v. Hamilton, No. 19-cr-54, 2020 WL 1323036 (E.D.N.Y. Mar. 20,

 2020); see also United States v. Clark, No. 19-40068-01-HLT, 2020 WL 1446895, at *3

 (D. Kan. Mar. 25, 2020). As the Third Circuit observed, “We do not mean to minimize

 the risks that COVID-19 poses in the . . . prison system, particularly for inmates. . . . But

 the mere existence of COVID-19 in society and the possibility that it may spread to a

 particular prison alone cannot independently justify . . . release.” United States of

 America v. Raia, No. 20-1033, 2020 WL 1647922, at *2 (3d Cir. Apr. 2, 2020).

        Although the defendant invokes Section 3142(i), which only authorizes

 “temporary release,” he is essentially seeking pretrial release under another avenue.

 To put the defendant’s stated reasons into perspective, in two published decisions,

 federal courts identified occasions when an otherwise “dangerous” defendant’s medical

 condition constituted a “compelling reason” meriting release from pretrial detention. The

 instant case is factually distinguishable from these earlier decisions, and highlight the



                                              12
Case 1:19-cr-00507-PAB Document 179 Filed 06/19/20 USDC Colorado Page 13 of 16




 extreme medical situations which could potentially justify release under subsection i. In

 United States v. Scarpa, 815 F.Supp. 88 (E.D.N.Y. 1993), the court released on bail a

 terminally ill defendant, who had been ordered detained prior to trial, on condition he be

 confined at a hospital under 24-hour guard by the U.S. Marshal’s Service. The

 defendant was in the final stages of AIDS, partially blind, suffering from infections,

 experiencing AIDS-related dementia, and expected to live no more than one to two

 months. 815 F.Supp. at 90. Vital to the court’s determination was its finding that the

 staff of the Metropolitan Correctional Center (MCC), where the defendant was in pretrial

 detention, could not “despite their best intentions and efforts, humanely care for

 defendant’s needs.” Id. at 92.

        In United States v. Cordero Caraballo, 185 F.Supp.2d 143 (D.P.R. 2002), the

 court placed a gravely wounded defendant on 24-hour house arrest at either a medical

 facility or his grandmother’s residence. The defendant sustained “serious” and

 “grotesque” gunshot wounds, suffered a heart attack, underwent an emergency

 tracheotomy, was partially paralyzed, could not use his left hand, and had open and

 infected wounds. 185 F.Supp.2d at 144. Finding “the Bureau of Prisons [could not]

 provide the necessary medical care defendant require[d],” the court authorized pretrial

 release under the restrictive conditions specified in its order. Id. at 146. The court

 emphasized its decision was “limited to the extraordinary facts of this case, and, in the

 future, should not be considered carte blanche by any injured or ailing defendant as a

 basis for arguing his or her pretrial release.” Id.

        Essential to both courts’ determinations was their finding that the jails could not

 offer adequate care for gravely infirm or terminal pretrial detainees. Unlike Scarpa and



                                              13
Case 1:19-cr-00507-PAB Document 179 Filed 06/19/20 USDC Colorado Page 14 of 16




 Cordero Caraballo, the defendant is not presently suffering from a health condition

 (certainly not a grave or terminal condition) that the BOP is incapable of treating. Unlike

 Scarpa and Cordero Caraballo, the defendant does not suffer from an incapacitating

 condition, which undoubtedly also influenced the Scarpa and Cordero Caraballo courts’

 decisions. As the Cordero Caraballo court noted, a finding that a defendant was a

 danger to the community “is premised on the assumption that the defendant be mobile

 enough to roam in the community. However, [due to Cordero Caraballo’s medical

 condition], such is not the case here.” Cordero Caraballo, 185 F.Supp.2d at 145. Thus,

 the incapacitating effects of Scarpa and Cordero Caraballo’s conditions mitigated their

 dangerousness enough to permit their pretrial release. Yet, despite Scarpa and

 Cordero Caraballo’s extreme incapacity, the courts remained concerned about their

 dangerousness and nonetheless imposed severe restrictions on their freedom. In

 Scarpa’s case, the court directed the U.S. Marshal’s Service to post a guard outside his

 hospital room for 24 hours per day. Scarpa, 815 F.Supp. at 93. In Cordero Caraballo’s

 case, the court directed the defendant remain under 24-hour house arrest. Cordero

 Caraballo, 185 F.Supp.2d at 146. The defendant does not possess Scarpa or Cordero

 Caraballo’s extreme incapacity and is certainly “mobile enough to roam the community”

 if released. See id. at 145. The defendant, therefore, remains an uncompromised

 danger to the community, which cannot be adequately mitigated by lesser forms of

 restraint, like electronic monitoring.

        III.   No evidentiary hearing is necessary.

        Generally, a court need not hold an evidentiary hearing on a motion unless the

 factual allegations are “sufficiently definite, specific, detailed, and non-conjectural” that



                                               14
Case 1:19-cr-00507-PAB Document 179 Filed 06/19/20 USDC Colorado Page 15 of 16




 there is actually a contested issue of material fact. United States v. Chavez-Marquez,

 66 F.3d 259, 261 (10th Cir. 1995) (citation omitted). Nor is a hearing required when the

 motion fails as a matter of law. Id. The United States respectfully requests that the

 defendant’s motion be denied on the pleadings.

                                      CONCLUSION

       Accordingly, the United States respectfully requests that the Court deny the

 defendant’s motion.



       Submitted this 19th day of June, 2020.

                                                  JASON R. DUNN
                                                  United States Attorney

                                          By:     /s/ Garreth Winstead
                                                  GARRETH WINSTEAD
                                                  Assistant United States Attorney
                                                  1801 California St., Suite 1600
                                                  Denver, Colorado 80202
                                                  Phone: (303) 454-0100
                                                  Fax: (303) 454-0405
                                                  E-mail: garreth.winstead@usdoj.gov
                                                  Attorney for the United States




                                            15
Case 1:19-cr-00507-PAB Document 179 Filed 06/19/20 USDC Colorado Page 16 of 16




                                CERTIFICATE OF SERVICE

 I hereby certify that on June 19, 2020, I electronically filed the foregoing with the Clerk
 of the Court using the CM/ECF system which will send notification of such filing to the
 parties on record.


                                            s/ E. Garreth Winstead
                                            E. GARRETH WINSTEAD
                                            Assistant United States Attorney




                                              16
